Citation Nr: 1629382	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) anxiety and depression.


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, October 2001 to September 2002, March 2003 to August 2004, and June 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression in September 2014.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an September 25, 2015 Memorandum Decision, the Court found that the Board had provided inadequate reasons and bases for its discussion on why it dismissed the Veteran's March and April 2011 favorable diagnosis of PTSD and found the February 2011 VA examination report to be the most probative evidence relating to a PTSD diagnosis.  Thus, the matter was vacated and returned for additional development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further evidentiary development is required prior to the readjudication of the claim of entitlement to an acquired psychiatric condition to include PTSD, anxiety and depression.  

The September 2015 Court Memorandum decision found that in the September 2014 Board decision, the Board did not provide adequate reasons and bases for dismissing the Veteran's favorable diagnosis of PTSD from VA treatment records in March and April 2011.  In doing so, the Board found the February 2011 VA examination was more probative than the VA treatment records diagnosis on the basis that the examination properly discussed the DSM-IV criteria relevant to a PTSD diagnosis.  The Court highlighted that the Board failed to explain the finding in light of the rule that a PTSD diagnosis by a mental health professional must be presumed, unless there is evidence to the contrary, to be made in accordance with the applicable DSM criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).   

Since the time of the 2014 Board decision, additional medical evidence has been associated with the claims file.  Notably, a private psychologist provided a PTSD evaluation in October 2013 (and also submitted a disability benefits questionnaire from March 2016) and found the Veteran had a diagnosis of anxiety disorder NOS with symptoms of PTSD and depression, under the DSM criteria.  In contrast, VA treatment records continue to provide a PTSD diagnosis (see e.g., April 29, 2015 PTSD diagnosis), and a private psychologist in a March 2016 psychiatric evaluation diagnosed the Veteran with PTSD, under the "Post Traumatic Stress Disorder Inventory."  The Board finds that due to continued conflicting opinions as to whether the Veteran has a diagnosis of PTSD under the DSM criteria, an addendum opinion is required to address whether the Veteran has had a diagnosis of PTSD at any time during the appeal period.  

The Board notes that the Veteran has submitted multiple statements regarding events and/or possible stressors which occurred while serving in Iraq and Saudi Arabia to support his claim of entitlement to service connection for an acquired psychiatric condition, particularly PTSD.  For example, the Veteran reported that when he landed in Balad, Iraq he had to do a combat landing; he was directed to a bus which did move until the unit was all clear.  In another instance, during operation Iraqi Freedom in 2003, scuds were thrown at him while the airplane he was on was being refueled; he later learned the enemy captured six soldiers and killed them execution style.  In the end of March 2003, he flew into Saudi Arabia to the Prince Sultan Air Base and he was not allowed to arm himself and had no protection.  While in Saudi Arabia, he was sent to remote locations alone, without weapons or escorts.  He was ordered to pick up an unattended vehicle and feared having possible explosives in the vehicle.  He was suspicious of Saudi Arabian troops who were armed because he was required to be unarmed.  On one occasion, the Veteran was sent to retrieve assets from a weapons depot unescorted; he had to drive several kilometers.  See e.g., Affidavit received December 17, 2015, VA 21-0781a received October 26, 2010, Veteran's handwritten statement received January 19, 2011 and February 2011 VA examination.  Other stressors included working at a hospital assisting in treating the wounded; hearing gunfire over his radio with one shot in particular that caused him to defecate in his pants; and checking a building/shaft a few stories underground in the dark with tons of spider webs and an indescribable smell.  See e.g., VA 21-0781a dated October 13, 2010 and Veteran's handwritten statement received January 19, 2011.

The Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims including records from the Minneapolis VAMC from April 2015.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

 a)  Identify any current acquired psychiatric condition(s) since the Veteran filed his claim in 2009.
 
 b)  For each acquired psychiatric condition identified:
 
(i) is it at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his service in Iraq and Saudi Arabia and assertions of being in fear of hostile military activity.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(ii) is it at least as likely as not (i.e. 50 percent or greater probability) that the disability is caused or aggravated by his service-connected conditions (radiculopathy of the right upper extremity, low back condition, left knee scar, neck condition, tinnitus, bilateral hearing loss, squamous cell carcinoma of the skin on the shoulder, face and right shoulder with residual scars).
The VA examiner's attention is directed toward the October 2013 and March 2016 private evaluations in providing the above opinion.
 
c) If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.
 
The VA examiner's attention is directed towards conflicting evidence including VA treatment records and the private evaluation from March 2016.
 
The complete rationale for all opinions should be set forth. The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the issue on appeal readjudicated with considered of the issue under 38 C.F.R. § 3.304(f)(3).  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




